,.,."_ . ,, At) 245B (Rev. 02/08/2019) Judgment in a Cri1ninal Petty Case (Modified)                                                                 Page I of I   _)q
                                               UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                             (For Offenses Committed On or After November 1, 1987)
                                                 v.

                                   Efren Cruz-Delgado                                        Case Number: 3:19-mj-21269

                                                                                             Michael David Stein
                                                                                             Defendant's Attorney


        REGISTRATION NO. 84004298

        THE DEFENDANT:
         IZI pleaded guilty to count(s) _l_of_C_o_m_,_pl_a_in_t_ _ _ _ _ _ _ _ _~------------
          0 was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                       Nature of Offense                                                                Count Number(s)
        8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                      1

          D The defendant has been found not guilty on count( s)
                                                                                         -------------------
          0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:
                                          \./
                                         )Zi\TIME SERVED                                 D                                        days

          IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
          IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the   defendant's possession at the time of arrest upon their deportation or removal.
          D     Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid .. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Thursday, March 14, 2019
                                                                                          Date of Imposition of Sentence


         Received
                        DUSM                                                              H    RABI! ROBERT N. BLOCK
                                                                                          UNI ED STATES MAGISTRATE JUDGE
                                                                          MAR 1 4 2019

         Clerk's Office Copy                                                                                                             3:19-mj-21269
